Citation Nr: 0732970	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of cold 
injuries.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  A hearing was held before the 
undersigned at the RO in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's DD-214 indicates that he had 6 months and 7 
days of foreign service and that he received a Korean Service 
Medal.  The DD-214 does not indicate when the veteran served 
in Korea, but the Korean Service Medal was only awarded for 
service in Korea up through June 1954.  The veteran testified 
that he was stationed in Korea, beginning in January 1954, 
and he submitted evidence that he crossed the 180th Meridian 
in January 1954 as support of his testimony.  The Board finds 
the veteran is credible, and based on the veteran's Korean 
Service Medal, the testimony, the evidence that the veteran 
crossed the 180th meridian in January 1954, and the fact that 
the veteran served 6 months overseas, the Board finds that 
the evidence sufficiently indicates that the veteran served 
in Korea during the winter of 1954.  

VA treatment records report the veteran's history of numbness 
in the hands and fingers, which the veteran relates to cold 
injury in Korea.  See, e.g., March 2003 and May 2005 VA 
treatment records.  Treatment records indicate that the 
veteran has had diagnoses of carpal tunnel syndrome 
bilaterally and surgeries for these diagnoses, and an 
assessment of cold injury to the hands and feet.  See, e.g., 
May 2003, January 2004, and October 2004 VA treatment 
records.  A May 2005 private neurological record reports that 
the veteran had "probable peripheral neuropathy," part of 
which "could be his frost bite which by his description was 
fairly intense and recurrent."  See May 2005 Knubley 
treatment record.  The record notes the examiner's findings 
that "etiologies [other than frost bite] would have to be 
considered" too, and that the "[e]tiologies are unclear but 
could be multiple."  

Based on the evidence of in-service cold exposure and the 
findings of possible residuals of cold injury, the Board 
finds that a VA examination is needed to determine if the 
veteran has current residuals of cold injury.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should arrange for the veteran 
to be afforded a cold injury examination 
to determine the nature and etiology of 
any current hand disorders.  All tests 
and studies deemed appropriate should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's cold exposure in 
service resulted in any currently found 
residuals.  A complete rationale should 
be provided for all opinions offered.  
The claims file should be provided to the 
examiner prior to the examination, and 
the examiner should indicate in the 
examination report whether the veteran's 
records were reviewed.

2.  Thereafter, the AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



